DETAILED ACTION
Introduction
The following is a New Final Rejection which considers the arguments in both responses filed 2/7/22.  The time period for response is restarted upon the mailing of the present Final Rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyn (U.S. 2009/0065467).  Heyn teaches a container 10 comprising a container wall 12, a container opening at the upper end of 12 defined by the rim, a lid 30, a membrane 18, and a support structure 38, wherein the lid 30 closes the container opening (figure 1), a portion of a membrane collar 14, 16 of the membrane 18 is attached to a portion of an inner side at 14 (figure 1) of the container wall 12 so that an attachment region (at lead line 14) is formed, and the support structure 38 (or 66) comprises a support portion (lower end of 38) and a bearing portion (upper end of 38 which is attached to 30) wherein the support portion (lower end of 38) is associated with the membrane 18 (figure 1) and the bearing portion (upper end of 38) is associated with the lid (attached to the lid at 36).

Regarding claim 3, the support portion (lower end of 38) contacts the membrane 18, as shown in figure 1 (paragraph [0010])

Regarding claim 4, the support portion (lower end of 66) does not contact the membrane, as shown in figure 3 and during vacuum conditions.

Regarding claim 5, the support portion (lower end of 38) contacts the membrane 18 such that a force is exerted on the membrane by the support portion (paragraph [0010]).

Regarding claim 6, a gap is present between the support portion (lower end of 38) and the membrane collar 14 of the membrane, (figure 1).

Regarding claim 8, the support portion is annular in shape (“annular ring”; paragraph [0010]).

Regarding claim 9, the support portion (lower end of 38) is cohesively connected to the bearing portion (upper end of 38), as they are integrally formed.

Regarding claim 10, the bearing portion (the upper portion of 38) is connected to the lid, as shown in figure 1.

Regarding claim 16, a force acting on the membrane in the axial direction can be partially accommodated by the support portion (paragraph [0010]).

Regarding claim 17, a force acting on the membrane in the axial direction can be diverted by the support portion such that a force having a shearing component that is greater than a peeling component acts in the attachment region between the membrane collar and the portion of the inner side of the container (since 18 is connected to 14 via 16).

	Regarding claim 19, the lid and support structure are formed integrally (figure 1).

Regarding claim 20, the support structure comprises a predetermined breaking point (the thickness of element 38 will cause the support structure to break as a result of a certain force applied thereto).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heyn (U.S. 2009/0065467). Heyn discloses the claimed invention except for the gap having a length of less than 20 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Heyn with the gap having a length of less than 20 mm, in order to be fitted to a container with a small diameter, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heyn (U.S. 2009/0065467) in view of Lynd (U.S. 5,586,676). Heyn discloses the claimed invention except for the bearing element being bar- shaped.  Lynd teaches that it is known to provide a bearing element that is bar- shaped (see figures 5 and 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Heyn with a bearing element being bar-shaped, as taught by Lynd, in order to allow the user to replace the support structure if it becomes damaged.

Regarding claim 12, the lid 30 comprises a snap element (shown in figure 4 of Lynd) into which an upper portion of the bearing element is snapped (figure 2 of Lynd).

Regarding claim 13, the membrane 18 comprises a membrane bottom 18 having a top side (top surface of 18) and the support portion (lower end of 38) comprises a support-portion bottom side (bottom edge of 38), wherein an axial height between an axial reference height and the support portion bottom side (bottom edge of 38) is less than or equal to an axial height between the axial reference height and the top side of the membrane bottom (figure 1).

Regarding claim 15, the axial reference height corresponds an axial height of the lid (at 36; figure 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heyn (U.S. 2009/0065467) in view of Herlin et al. (U.S. 2018/0022505). Heyn discloses the claimed invention except for the object.  Herlin et al. teaches that it is known to provide an object between a lid and membrane (see element 44).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Heyn with an object between the lid and membrane, as taught by Herlin et al., in order to dispense the contents of the container.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heyn (U.S. 2009/0065467) in view of Holka et al. (U.S. 2019/0256230). Regarding claim 22, Heyn teaches a method for manufacturing a filled container, comprising the steps of providing a container 10 wherein the container comprises a container wall 12, a container opening (at the upper end of 12), a lid 30, a membrane 18, and a support structure 38, wherein the lid closes the container opening (figure 1), wherein a portion of a membrane collar 14, 16 of the membrane 18 is attached to a portion of an inner side of the container wall 12 (figure 1) so that an attachment region is formed, wherein the support structure comprises a support portion (lower end of 38) and a bearing portion (upper end of 38), wherein the support portion (lower end of 38) is associated with the membrane 18 and the bearing portion (upper end of 38) is associated with the lid (attached thereto), and wherein the container comprises an opening (defined by open upper end of 12) provided opposite to the lid.
Heyn discloses the claimed invention except for the step filling a solid or liquid into the container.  Holka et al. teaches that it is known to fill a container with a solid or liquid prior to sealing (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Heyn with the step of filling the container with a solid or liquid, as taught by Holka et al., in order to store and seal contents within the container.

Regarding claim 23, Heyn teaches a method for filling a container 10 closed by a foil membrane on one side, comprising the steps of providing a container 10 wherein the container 10 comprises a container wall 12, a container opening (at upper opening of 12), a lid 30, a membrane 18, and a support structure 38, wherein the lid 30 closes the container opening (figure 1), wherein a portion of a membrane collar 14, 16 of the membrane is attached to a portion of an inner side of the container wall (figure 1) so that an attachment region is formed, wherein the support structure 38 comprises a support portion (lower end of 38) and a bearing portion (upper end of 38), wherein the support portion (lower end of 38) is associated with the membrane (figure 1) and the bearing portion (upper end of 38) is associated with the lid (attached thereto).
Heyn discloses the claimed invention except for the step filling a solid or liquid into the container.  Holka et al. teaches that it is known to fill a container with a solid or liquid prior to sealing (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Heyn with the step of filling the container with a solid or liquid, as taught by Holka et al., in order to store and seal contents within the container.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. Regarding the rejections under 35 U.S.C. 102, Applicant argues that “Heyn fails to meet this standard and hence fails to anticipate the claimed invention”.  However, the arguments do not address any specific limitations of the claims.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding the rejections under 35 U.S.C. 103, Applicant argues that “there is no ‘reason that would have prompted’ the person of ordinary skill in the art to combine the elements in the specific way proposed in the Office Action”.  However, the arguments do not address any specific combination or modification of the rejections.  Each modification in the rejections under 35 U.S.C. 103 includes motivation for the modification.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that Heyn “fails to disclose ‘a membrane” or “a membrane wall” because the terms are not found anywhere in Heyn.  The examiner disagrees with this position.  A membrane is defined as “a thin pliable sheet of material forming a barrier or lining” (Oxford Languages).  To the degree set forth in the claim, element 18 of Heyn can be considered a membrane because it is a thin pliable sheet of material.  It can also be considered a membrane wall because it is a thin pliable sheet of material which forms a barrier at the upper end of the container opening.

Applicant argues that Heyn does not disclose “the support structure comprises a support portion and a bearing portion wherein the support portion is associated with the membrane and the bearing portion is associated with the lid”.  The examiner disagrees with this position.  Heyn teaches the support structure 38 (or 66) comprises a support portion (lower end of 38) and a bearing portion (upper end of 38 which is attached to 30) wherein the support portion (lower end of 38) is associated with the membrane 18 (figure 1) and the bearing portion (upper end of 38) is associated with the lid (attached to the lid at 36).  The support portion (lower end of 38 is in contact with the membrane 18 and provides support for the membrane because it prevents the membrane from moving upwardly.  The bearing portion (the upper portion of 38) is associated with the lid because it extends therefrom.  The phrase “associated with” is broad enough to include attached structures or structures that are in contact.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736